DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Pace does not disclose wherein an arcuate body (gripping clamp 28) and an actuation button (trigger 30) are able to rotate in unison around the longitudinal axis is not persuasive. This is because as both the trigger 30 and gripping clamp as disclosed by Pace are capable of rotating together as Paragraphs 15 recites wherein the presence of the ball joint (comprising base hemisphere 22, central hemisphere 40, and rotation hemisphere 20, which together form a gimbal, see also Paragraphs 23-27) allows the working angle of the tool to be varied depending on a preference of the user (shown in Fig. 5). This fact, along with Paragraph 25’s mention of a “neutral position” in which the handle is axially aligned with the stylus, and is therefore able to rotate with respect thereto, as the entirety of the handle is moved off-axis with respect to the stylus (as shown in Figure 5), this would mean that both the trigger and gripping clamp (as portions of the handle) are able to rotate in unison with respect to the stylus axis. 
Drawings
Applicant’s arguments, see Remarks, filed 8/16/2022, with respect to the objection to the drawings for failing to show the convex profile of the tissue contacting surfaces of Claim 17 have been fully considered and are persuasive in light of Applicant’s amendment to cancel claim 17.  The objection of the drawings regarding claim 17 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-11 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pace Bedetti Horacio (EP 3566664 A1)(previously of record), herein after, referred to as Pace.
Regarding claim 1, Pace discloses A surgical grasper (see Fig. 1) comprising:
a tool assembly including:
 a first jaw and a second jaw (see Fig. 1 showing a point (10) comprising a first and second jaws) transitionable between an approximated configuration, in which, the first jaw and the second jaw are adjacent each other to grasp tissue therebetween (see Paragraph 37 mentioning the point can be used to grasp tissue, thereby being able to open and close) and a spaced apart configuration, in which, the first jaw and the second jaw are spaced apart from each other (see Fig. 1 showing the end effector jaws spaced apart from one-another); 
an elongate shaft supporting the tool assembly at a distal portion of the elongate shaft (stylus 12, see Fig. 1); 
an actuation member (internal rod 16, see Fig. 2) extending through the elongate shaft and operatively coupled to the tool assembly such that axial displacement of the actuation member causes transition of the first jaw and the second jaw between the approximated configuration and the spaced apart configurations (see Paragraph 22 mentioning the internal rod 16 can move with respect to external rod 18, allowing actuation of the point 10 comprising the end effector jaws); and 
a handle assembly (handle 14, see Fig. 1) having an arcuate body (gripping clamp 28, see Fig. 2), the arcuate body including: 
an actuation button (actuation trigger 30, see Fig. 2, see also Paragraphs 28 and 30-31 mentioning the actuation trigger located on gripping clamp 28 and responsible for causing actuation of the end effector jaws of the point 10) operatively coupled to the actuation member to transition the first jaw and the second jaw between the approximated configuration and the spaced apart configuration (see Paragraphs 28 and 30-31 mentioning the actuation trigger located on gripping clamp 28 is responsible for causing actuation of the end effector jaws of the point 10), wherein the actuation button and arcuate body are rotatable in unison (see Paragraphs 15 and 25 mentioning wherein the handle assembly (handle 14) is capable of being angled with respect to the stylus axis by a user depending on the working angle, thereby causing both the trigger 30 and gripping clamp 28 to rotate in unison as both elements are housed within the handle); and 
a gimbal assembly configured to support the elongate shaft and the actuation member for off-axis movement and rotation (base hemisphere 22, central hemisphere 40 and rotation hemisphere 20 together from a gimbal assembly, see Paragraphs 23-27, see also Fig. 2, also mentioning wherein the combined hemispheres allow the handle to move angularly with respect to the stylus)
Regarding claim 2, Pace discloses the invention of claim 1, Pace further discloses wherein the first jaw and the second jaw are biased towards the spaced apart configuration (see Fig. 1 showing the end effector jaws spaced apart from one-another)
Regarding claim 3, Pace discloses the invention of claim 1, Pace further discloses wherein the arcuate body of the handle assembly has a diameter in the range from about 1 inch and about 4 inches (see Fig. 1 showing gripping clamp 28 being sizes to fit within a user’s hand, a distance on average seen to be within 1-4 inches in diameter). Additionally, Applicant’s Specification Paragraph 36 further discloses the given diameters as allowing for the handle assembly to be held by a clinician. Compounded with the device of Pace being held in one hand by an illustrated user, the two hand-pieces are seen to be about the same size.
Regarding claim 4, Pace discloses the invention of claim 3, Pace further discloses wherein the arcuate body of the handle assembly has a diameter of about 2.4 inches (see Fig. 1 showing gripping clamp 28 being sizes to fit within a user’s first and last fingers, a distance on average seen to be within about 2.4 inches in diameter)
Regarding claim 5, Pace discloses the invention of claim 1, Pace further discloses wherein the gimbal assembly is configured to maintain the configuration of the first jaw and the second jaw during off-axis movement and rotation of the handle assembly relative to the elongate shaft (see Figs. 4 and 5 showing the jaws of point 10 being maintained in a constant configuration during rotation of the gripping clamp 28 relative to the longitudinal axis of the device, wherein Fig. 5, the jaws of point 10 remain closed while the gripping clamp 28 rotates about the longitudinal axis)
Regarding claim 6, Pace discloses the invention of claim 1, Pace further discloses wherein the arcuate body is configured for off-axis movement less than about 45 degrees with respect to the elongate shaft (see Fig. 5 showing a user being able to rotate the gripping clamp 28 less than 45 degrees with respect to the elongate shaft, see Paragraph 44 disclosing angles of flexion/extension and rotation common in the art)
Regarding claim 7, Pace discloses the invention of claim 1, Pace further discloses wherein the arcuate body defines an aperture configured to receive the elongate shaft and the actuation member therethrough (see Examiner’s Diagram of Fig. 2 below illustrating an aperture within gripping clamp 28 that receives internal rod 16)

    PNG
    media_image1.png
    336
    420
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 2
Regarding claim 8, Pace discloses the invention of claim 7, Pace further discloses wherein the aperture of the arcuate body has a conical shape (see Examiner’s Diagram of Fig. 2 above showing the aperture receiving internal rod 16 having a conical shape to receive the conically-shaped internal rod 16, wherein the aperture tapers inward towards the proximal end into central hemisphere 40, giving at least the proximal end of the aperture a conical shape)
Regarding claim 10, Pace discloses the invention of claim 1, Pace further discloses wherein the arcuate body is spherical (see Fig. 2 showing gripping clamp 28 comprises a spherical shape)
Regarding claim 11, Pace discloses the invention of claim 1, Pace further discloses wherein the actuation member is at least partially flexible (internal rod 16 is seen to be at least partially flexible to prevent a brittle consistency in order to allow the internal rod to under proximal hinge-like pivot movements of the gripping clamp 28, as well as to slide within external rod 18 and either pull or push on the point end effector jaws to cause actuation thereof, see Paragraph 22 and 31)
Regarding claim 18, Pace discloses A surgical grasper (see Fig. 1) comprising: 
a tool assembly including:
first and second jaws (see Fig. 1 showing a point (10) comprising a first and second jaws) transitionable between an approximated configuration (see Paragraph 37 mentioning the point can be used to grasp tissue and is therefore capable of opening an closing to grasp tissue) and a spaced apart configuration (see Fig. 1 showing the end effector jaws spaced apart from one-another); 
an actuation member (internal rod 16, see Fig. 2) operatively coupled to the tool assembly to transition the first jaw and the second jaw between the approximated configuration and the spaced apart configurations (see Paragraph 22 mentioning the internal rod 16 can move with respect to external rod 18, allowing actuation of the point 10 comprising the end effector jaws); and 10Docket: A0003069US03 (203-13080) 
an arcuate body (gripping clamp 28, see Fig. 2) including: 
an actuation button operatively coupled to the actuation member to transition the first jaw and the second jaw between the approximated configuration and the spaced apart configuration (actuation trigger 30, see Fig. 2, see also Paragraphs 28 and 30-31 mentioning the actuation trigger located on gripping clamp 28 and responsible for causing actuation of the end effector jaws of the point 10), wherein the actuation button and the arcuate body revolve concomitantly (see Paragraphs 15 and 25 mentioning wherein the handle assembly (handle 14) is capable of being angled with respect to the stylus axis by a user depending on the working angle, thereby causing both the trigger 30 and gripping clamp 28 to rotate in unison (concomitantly) as both elements are housed within the handle); and 
a gimbal assembly configured to support the actuation member for off-axis movement and rotation (base hemisphere 22, central hemisphere 40 and rotation hemisphere 20 together from a gimbal assembly, see Paragraphs 23-27, see also Fig. 2, also mentioning wherein the combined hemispheres allow the handle to move angularly with respect to the stylus)
Regarding claim 19, Pace discloses the invention of claim 18, Pace further discloses wherein the arcuate body of the handle assembly has a diameter in the range from about 1 inch and about 4 inches (see Fig. 1 showing gripping clamp 28 being sizes to fit within a user’s first and last fingers, a distance on average seen to be within 1-4 inches in diameter)
Regarding claim 20, Pace discloses the invention of claim 19, Pace further discloses wherein the arcuate body of the handle assembly has a diameter of about 2.4 inches (see Fig. 1 showing gripping clamp 28 being sizes to fit within a user’s first and last fingers, a distance on average seen to be within about 2.4 inches in diameter)
Regarding claim 21, Pace discloses the invention of claim 18, Pace further discloses wherein the actuation button and the arcuate body revolve concomitantly about a longitudinal axis of the surgical grasper (see Paragraphs 15 and 25 mentioning wherein the handle assembly (handle 14) is capable of being angled with respect to the stylus axis by a user depending on the working angle, thereby causing both the trigger 30 and gripping clamp 28 to rotate in unison (concomitantly) about the longitudinal axis defined by the stylet as both elements are housed within the handle)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace Bedetti Horacio (EP 3566664 A1), herein after, referred to as Pace, in view of Mensch (US 2020/0305961 A1)(previously of record)
Regarding claim 9, Pace discloses all the limitations of the invention of claim 1.
However, Pace does not expressly disclose wherein the arcuate body includes a skirt configured to provide a fluid-tight seal against the elongate shaft 
However, in the same field of endeavor, namely surgical grasping device capable of rotation off the longitudinal axis, Mensch teaches a surgical grasping device (see Fig. 3A) comprising an elongate shaft (outer shaft 1028, see Fig. 3A) and a handle housing 1014, see Fig. 3A) wherein the handpiece includes a skirt (flange 1294, see Fig. 10) to improve attachment of the outer shaft 1028 to the outer hub and can help seal fluid from leaking through the hollow outer shaft and into the handpiece from a patient during surgery (see Paragraph 165)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the handle of Pace to include the flange as taught and suggested by Mensch to, in this case, improve attachment of the outer shaft 1028 to the outer hub and can help seal fluid from leaking through the hollow outer shaft and into the handpiece from a patient during surgery (see Mensch Paragraph 165)

Claim 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace Bedetti Horacio (EP 3566664 A1), herein after, referred to as Pace, in view of Cartmill (WO 0054662 A1)(previously of record)
Regarding claim 12, Pace discloses A surgical grasper (see Fig. 1) comprising: 
a tool assembly including: 
a first jaw and a second jaw (see Fig. 1 showing a point (10) comprising a first and second jaws) transitionable between an approximated configuration, in which, the first jaw and the second jaw are adjacent each other to grasp tissue therebetween (see Paragraph 37 mentioning the point can be used to grasp tissue, therefore seen to be capable of opening and closing) and a spaced apart configuration, in which, the first jaw and the second jaw are spaced apart from each other (see Fig. 1 showing the end effector jaws spaced apart from one-another); 
an elongate shaft (stylus 12, see Fig. 1) supporting the tool assembly at a distal portion of the elongate shaft (see Fig. 1 showing stylus 12 connecting to the point 10 configured to actuate the jaws thereon, see Paragraph 22); 9Docket: A0003069US03 (203-13080) 
an actuation member (internal rod 16, see Fig. 2) extending through the elongate shaft and operatively coupled to the tool assembly such that axial displacement of the actuation member causes transition of the first jaw and the second jaw between the approximated configuration and the spaced apart configuration (see Paragraph 22 mentioning the internal rod 16 can move with respect to external rod 18, allowing actuation of the point 10 comprising the end effector jaws); and 
a handle assembly (handle 14 including gripping clamp 28, see Fig. 2) including: 
an actuation button operatively coupled to the actuation member to transition the first jaw and the second jaw between the approximated configuration and the spaced apart configuration (actuation trigger 30, see Fig. 2, see also Paragraphs 28 and 30-31 mentioning the actuation trigger located on gripping clamp 28 and responsible for causing actuation of the end effector jaws of the point 10), wherein rotation of the handle assembly results in corresponding rotation of the actuation button (see Paragraphs 15 and 25 mentioning wherein the handle assembly (handle 14) is capable of being angled with respect to the stylus axis by a user depending on the working angle, thereby causing both the trigger 30 and gripping clamp 28 to rotate in unison (concomitantly) as both elements are housed within the handle); and 
a gimbal assembly configured to support the elongate shaft and the actuation member for off-axis movement and rotation (base hemisphere 22, central hemisphere 40 and rotation hemisphere 20 together from a gimbal assembly, see Paragraphs 23-27, see also Fig. 2, also mentioning wherein the combined hemispheres allow the handle to move angularly with respect to the stylus)
However, Pace does not expressly disclose wherein the first and second jaws comprise a first, second, third, and fourth linkage members, the first linkage member coupled to the second linkage member about a first pivot, the first linkage member coupled to the first jaw and the third linkage member about a second pivot, the second linkage member coupled to the second jaw and the fourth linkage member about a third pivot, and the third linkage member coupled to the fourth linkage member about a fourth pivot
However, in the same field of endeavor, namely surgical grasping devices comprising actuatable end effector jaws, Cartmill teaches a surgical grasping device (instrument 10, see Fig. 1b) comprising:
a first jaw (jaw 15b, see Fig. 1e) and second jaw (jaw 15a, see Fig. 1e), the jaws comprising:
a first linkage member (articulating member 25a, see Fig. 1e), a second linkage member (articulating member 25b, see Fig. 1e), a third linkage member (connecting member 24a, see Fig. 1e), and fourth linkage member (connecting member 24b, see Fig. 1e),
the first linkage member and second linkage member coupled to each other about a first pivot (articulating members 25a and 25b are coupled at pin 28, see Fig 1e) 
the first linkage member coupled to the first jaw (articulating member 25a coupled to first jaw 15b as shown in Fig. 1e) and the first linkage coupled to the third linkage member about a second pivot (articulating member 25a coupled to connecting member 24a about pivot pin 27a, see Fig. 1e), 
the second linkage member coupled to the second jaw (articulating member 25b coupled to jaw 15a, see Fig. 1e) and the second linkage member couple to the fourth linkage member about a third pivot (articulating member 25b coupled to connecting member 24b about pivot pin 27b, see Fig. 1e), and 
the third linkage member coupled to the fourth linkage member about a fourth pivot (connecting member 24a coupled to connecting member 24b about pivot pin 26, see Fig. 1e) to allow the opposing jaw members to be capable of moving in a substantially parallel relation between a fully open position and an approximated position where the jaws are closed together to prevent "marching" of the device along the walls of an artery which it is being used to clamp during, for example, an arteriotomy (see Pg. 10, Lines 15-20, see also Pg. 18, Lines 15-25), in addition, a parallel configuration allows a user to not having to worry about what location, along the length of the jaw members, the tissue is actually grasped in order to obtain an accurate measurement of the tissue thickness (see Pg. 23, Lines 19-24). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the jaws of Pace for the jaws as taught and suggested by Cartmill to, in this case, allow the opposing jaw members to be capable of moving in a substantially parallel relation between a fully open position and an approximated position where the jaws are closed together to prevent "marching" of the device along the walls of an artery which it is being used to clamp during, for example, an arteriotomy (see Pg. 10, Lines 15-20, see also Pg. 18, Lines 15-25), in addition, a parallel configuration allows a user to not having to worry about what location, along the length of the jaw members, the tissue is actually grasped in order to obtain an accurate measurement of the tissue thickness (see Pg. 23, Lines 19-24). The substitution of which would have yielded a predictable result to one of ordinary skill in the art as both jaws are actuated by a single drive shaft (see Pace internal rod 16, see Paragraph 22 mentioning the internal rod 16 can move with respect to external rod 18, allowing actuation of the point 10 comprising the end effector jaws, see also Cartmill reciprocating rod 14, see Fig. 1c, see also Pg. 21, Lines 23-35 mentioning reciprocating rod being used to actuate the end effector jaws).
Regarding claim 13, the combination Pace and Cartmill discloses the invention of claim 12, Pace as modified by Cartmill further discloses wherein the second and third pivots are movable along the first jaw and second jaw respectively (see Cartmill Figs. 1e and 1g showing pivots 27b and 27a are movable along the respective first and second jaws as the jaws open and close)
Regarding claim 14, the combination Pace and Cartmill discloses the invention of claim 12, Pace as modified by Cartmill further discloses wherein the fourth pivot is coupled to the actuation member for concomitant axial displacement therewith (see Cartmill Pg. 21, Lines 21-30 mentioning wherein pin 26 is attached to the distal end of the reciprocating member 14, seen to connect to internal rod 16 of Pace to allow the jaws to be actuated thereby)
Regarding claim 15, the combination Pace and Cartmill discloses the invention of claim 12, Pace as modified by Cartmill further discloses wherein the fourth pivot is movable along a groove defined in the elongate shaft (see Examiner’s Diagrams of Cartmill Figs. 1e and 1g below illustrating the movement of pivot pin 26 along an internal groove of support 11, seen to be the distal end of the elongate shaft which houses reciprocating rod 14, seen to be case when incorporated into the device of Pace to retain overall function)

    PNG
    media_image2.png
    557
    356
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    538
    401
    media_image3.png
    Greyscale

Examiner’s Diagram of Cartmill Figs 1g (left) and 1e (right)
Regarding claim 16, the combination Pace and Cartmill discloses the invention of claim 12, Pace as modified by Cartmill further discloses wherein the first jaw and the second jaw include respective tissue contacting surfaces (see Cartmill Fig. 1e showing jaws 15a and 15b having tissue contacting surfaces on the interior portions facing one-another thereof)
	Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2019/0069968 A1 to
Sholev, and US 2018/0360434 A1 to Parrott all disclose surgical grasping devices having handle assemblies able to rotate with respect to the longitudinal axis defined by the elongate shaft extending therefrom.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./               Examiner, Art Unit 3771     

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795